214 F.2d 313
WILSON,v.UNITED STATES.
No. 12137.
United States Court of Appeals, Sixth Circuit.
June 2, 1954.

C. Allen High, Nashville, Tenn, Richard B. Kirkpartick, Cincinnati, Ohio, for appellant.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The appeal in this criminal case came on to be heard on the oral arguments and briefs of the attorneys and on the record in the cause:


2
From all of which it appears that the pertinent issue is whether an automobile is 'stolen' in the sense of the Dyer Act, 18 U.S.C.A. § 2312, when the defendant has obtained possession of the automobile in a lawful manner but has converted the vehicle to his own use before transporting it in interstate commerce.


3
This issue repeatedly has correctly been resolved against the appellant's contention.  See opinions of this court in Davilman v. United States, 6 Cir., 180 F.2d 284; Collier v. United States, 6 Cir., 190 F.2d 473; and United States v. Adcock, D.C.W.D. Ky., 49 F.Supp. 351, 353; United States v. Sicurella, 2 Cir., 187 F.2d 533, 534.


4
Accordingly, the judgment of conviction and sentence entered in the district court is affirmed.